Citation Nr: 0621864	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision.


FINDING OF FACT

The veteran's right ear has Level VIII hearing and his left 
ear has Level I hearing.


CONCLUSION OF LAW

The criteria for a higher rating for right ear hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, 4.86 (Diagnostic Code 6100) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of:  1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regard to the first element of the duty to notify, the 
five elements of a substantiated and completed claim for 
service connection include: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

In a January 2004 letter, the RO notified the veteran of the 
evidence needed to support his claim, and who was responsible 
for obtaining it.  The RO did not provide notice regarding 
the effective date of any increased rating awarded.  As the 
veteran's claim for an increased initial rating has been 
denied, however, any issue with respect to the effective date 
of the rating assigned is moot and the veteran has not been 
prejudiced.    

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran a VA 
audiological examination.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim at 
this time.

II.  Claim for Increased Rating

The veteran has been assigned a 10 percent disability rating 
dating from March 1970 (with noncompensable service 
connection from September 1967) for right ear hearing loss 
incurred from noise exposure in service due to close 
proximity to three-inch guns and artillery while on a U.S. 
Navy ship.  In January 2004, the veteran filed an increased 
rating claim in which he alleged that his hearing disability 
had worsened.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 - 4.87; Diagnostic Codes 6100 to 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the numeric designations obtained by 
audiological examination.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audiological examination in August 
2004 at which time pure tone thresholds were measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
90
No 
response
105
LEFT
10
10
25
45
25

The average pure tone threshold for the right ear was 79+ and 
for the left ear was 26.  Speech recognition ability was 68 
percent in the right ear and 92 percent in the left ear.  
These August 2004 VA results are essentially consistent with 
the October 2003 private audiometric record submitted by the 
veteran.  In any event, the same rating is obtained using 
either the VA or private results.

When, as in this case for the right service-connected ear, 
pure tone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
evaluated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.  Here, using Table 
VIa yields an evaluation of Level VII for the right ear which 
is then bumped up to Level VIII according to § 4.86.  Using 
Table VI for the right ear yields an evaluation of Level VI, 
less than the evaluation under Table VIa and, as a result, 
the evaluation under Table VIa will be used instead.

For purposes of evaluation, a nonservice-connected ear will 
be treated as service connected only where there is total 
deafness in that nonservice-connected ear.  In this case, 
there is no indication that the veteran has total deafness in 
his left ear.  Therefore, this nonservice-connected ear shall 
be considered normal (Level I hearing) for purposes of 
computing the service-connected disability for the veteran's 
right ear.  See VAOGCPREC 32-97.

Table VII must then be consulted in order to determine an 
assignment of a percentage disability rating.  With a numeric 
designation of Level VIII for the right ear and Level I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.

However, the veteran has a vested disability rating of 10 
percent and that rating will be continued. 

The preponderance of the evidence is against the veteran's 
claim, there is no doubt to be resolved, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


